T. J. McAdams, appellee herein, sued appellants T. L. McAdams and others not necessary to name in trespass to try title to recover a certain tract of land in Freestone county. Appellants pleaded not guilty, and claimed undivided interests in said land amounting in the aggregate to three-tenths thereof. Appellee filed a supplemental petition, in which he admitted that said land was subject to a charge in favor of appellants in the sum of $90.
A trial before the court resulted in judgment in favor of appellee against all the appellants for the recovery of the land sued for, and in favor of appellants against appellee for said sum of $90, with a foreclosure of lien on said land to secure the same.
The transcript in this case contains neither motion for new trial nor assignments of error. The judgment rendered is supported by the pleadings. No fundamental error appearing on the face of the record, it is our duty to affirm the judgment of the trial court. J. G. Smith Grain Co. v. Payne (Tex.Civ.App.) 290 S.W. 841, 842, par. 1, and authorities there cited; Clonts v. Johnson, 116 Tex. 489, 294 S.W. 844, 846, par. 3.
  The judgment of the trial court is affirmed. *Page 361